DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed June 22, 2021 have been fully considered but they are not persuasive.  The Applicants have not presented any actual arguments to rebut the §102 and §103 rejections of claim 4.  Simply disagreeing is not a rebuttal.
No arguments or evidence has been presented to rebut the interpretation of the §102 rejection of claim 4.  The Examiner interpreted Somani’s disclosure, of replacing individual capacitors with a plurality of series or parallel connected ones, as enabling setting one of those series/parallel capacitors as having a value that is equal to one of the capacitors of the other bridge circuits. 
Regarding the §103 rejection, “if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.”  MPEP §2145.  No arguments or evidence has been presented to rebut the finding that changing capacitance values would have been obvious under the guidance of MPEP §2144.05. 
The art rejections are maintained.
Claim Objections
Claim 7 is objected to because the ordinal numbering of many of the components have already been recited in claim 1.  For example, within the first bridge circuit, there already exists “a first capacitor”, “a first switching transistor” and “a second switching 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 has been amended to include the limitations of claim 4, which are directed to the embodiment of figure 1 (each bridge circuit includes one capacitor and two switching transistors). 
Claim 7, however, is directed to figure 22, which includes additional capacitors.  The specification is not enabling for combining embodiments.  For example, claim 1 recites that the second bridge circuit comprises “a second capacitor, having a first terminal coupled to the second terminal of the first capacitor”.  But claim 7 places two 
Claims 8-9 are similarly rejected as they depend from claim 7.  To overcome this rejection, the Applicants may consider rewriting claim 7 as an independent claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Somani (US 2018/0331625).
With respect to claim 1, Somani discloses a voltage converting device (fig 1; par 45-56), comprising: 
a first power supply (130), having a first positive terminal and a first negative terminal; 
a first bridge circuit (112), coupled to the first positive terminal; 
a second bridge circuit (114), coupled between the first bridge circuit and the first negative terminal; 
a second power supply (140), having a second positive terminal and a second negative terminal; 
a third bridge circuit (122), coupled to the second positive terminal; 

an inductive circuit (L1, L2), coupled between the four bridge circuits; wherein the first bridge circuit comprises: 
a first capacitor (C1), having a first terminal coupled to the first positive terminal; a first switching transistor (Q1), having a first terminal coupled to the first terminal of the first capacitor; and 79a second switching transistor (Q2), having a first terminal coupled to a second terminal of the first switching transistor, and a second terminal coupled to a second terminal of the first capacitor; 
the second bridge circuit comprises: 
a second capacitor (C2), having a first terminal coupled to the second terminal of the first capacitor, and a second terminal coupled to the first negative terminal of the first power supply; a third switching transistor (Q3), having a first terminal coupled to the first terminal of the second capacitor; and a fourth switching transistor (Q4), having a first terminal coupled to a second terminal of the third switching transistor, and a second terminal coupled to the second terminal of the first capacitor; 
the third bridge circuit comprises: 
a third capacitor (C3), having a first terminal coupled to the second positive terminal; a fifth switching transistor (Q5), having a first terminal coupled to the first terminal of the third capacitor; and a sixth switching transistor (Q6), having a first terminal coupled to a second terminal of the 
the fourth bridge circuit comprises: 
a fourth capacitor (C4), having a first terminal coupled to the second terminal of the third capacitor, and a second terminal coupled to the second negative terminal of the second power supply; a seventh switching transistor (Q7), having a first terminal coupled to the first terminal of the fourth capacitor; and 80an eighth switching transistor (Q8), having a first terminal coupled to a second terminal of the seventh switching transistor, and a second terminal coupled to the second terminal of the fourth capacitor; and 
the inductive circuit comprises:
 a first inductor (L1), having a first terminal coupled to the second terminal of the first switching transistor, and a second terminal coupled to the second terminal of the fifth switching transistor; and 
a second inductor (L2), having a first terminal coupled to the second terminal of the third switching transistor, and a second terminal coupled to the second terminal of the seventh switching transistor;
wherein the first-fourth capacitors have a first-fourth capacitances, respectively, and the first capacitance is equal to the second capacitance (see below) and the third capacitance is equal to the fourth capacitance (see below).

Somani discloses that the four capacitors can be redrawn as “a series and parallel combination of several discrete capacitors” (par 53).  This means that the reference is enabling for redrawing C1 as a plurality of capacitors, where any one of them has a value that equals Cx.  C2 is enabled to be redrawn in the same manner, so that one of its plurality of capacitors is Cx.  The same can be done for C3 and C4.  Thus, Somani anticipates the limitations of claim 4 (C1=C2; C3=C4).
It is noted that a drafting error shows the third bridge circuit (122) in a mirrored version of where it should be.  One skilled in the art would clearly recognize this error.  Another error in figure 1 is the accidental omission of the actual capacitor C3.  The “C3” label is there, but the capacitor is missing for an unknown reason.  The skilled artisan, reviewing Somani figure 1, would understand that 122 would be flipped on its vertical axis and that a capacitor would exist where C3 is located (as is shown for the other three bridge circuits and capacitors in the figure).
With respect to claim 2, Somani discloses the first power supply is a power battery pack (see fig 1; par 45) and the second power supply is a photovoltaic system (see fig 1; par 45).  
With respect to claim 5, Somani discloses the second terminal of the second switching transistor (Q2) is coupled to the second terminal of the sixth switching transistor (Q6).  This connection is labeled as “150” in figure 1.  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Somani.  This is an alternative rejection that takes a different interpretation to the last wherein clause of claim 1 regarding the equal capacitances. 
Somani disclose the four capacitors, but does not expressly disclose their capacitance values.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the first/second capacitance values to be equal and the third/fourth capacitance values to be equal.  The motivation for doing so would have been the selection of an optimum value of a result effective variable.  MPEP §2144.05.
The skilled artisan would have understood the effect that changing capacitance would have on the voltage converting device.  Changing capacitance values, including . 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Somani in view of Asplund (US 2010/0309698).
With respect to claim 7, Somani discloses the configuration of the four bridge circuits (that each includes two capacitors and two switches) and the inductive circuit, as discussed above in the art rejection of claim 1.  As noted above, the specification is not enabling for having claim 7 (figure 22) depend from claim 1 (figure 1).  These are mutually exclusive converter structure options.
Somani discloses that the four “individual” capacitors of figure 1 may be discreet series or parallel capacitors (par 53).  Thus, Somani disclose making each of C1-4 a series connection of two capacitors (as shown in the applicants’ fig 22; Somani also discloses a parallel connection, as shown in the applicants’ figure 8).  For example C1 would be C1a and C1b, connected in series (where the overall capacitance of C1a and C1b is equal to the original C1).  
Somani does not expressly disclose that the midpoint of these series capacitors are coupled to the midpoint between the transistors in each of the four bridge circuits.  Asplund discloses that a switch-based bridge circuit may include either a single capacitor bridged across two switches (fig 4-6) or individual capacitors across each individual switch (fig 7-8).
Somani and Asplund are analogous because they are from the same field of endeavor, namely inverters.  At the time of the earliest priority date of the application, it 
With respect to claim 8, Somani disclose the eight capacitors, but does not expressly disclose their capacitance values.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the first/second capacitance values to be equal and the third/fourth capacitance values to be equal.  The motivation for doing so would have been the selection of an optimum value of a result effective variable.  Id.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Somani in view of Asplund and Mazumder (US 7,372,709). 
The combination discloses the two connecting circuits, but does not expressly disclose that they contain capacitors and diodes, as claimed.  Mazumder discloses a voltage converting device (fig 9, left side) that comprises a first power supply (Vin) having a first positive terminal (top) and a first negative terminal (bottom); a first bridge circuit (S1, S2) coupled to the first positive terminal; and a second bridge circuit (S3, S4) coupled between the first bridge circuit and the first negative terminal.  
In the analysis below, it is noted that Mazumder does not disclose a “first capacitor”, a “second capacitor”, or a “third capacitor”.  These limitations are taught by 
Mazumder further discloses that the voltage converting devices comprises a connecting circuit (components between Vin and S1-4), comprising: a ninth capacitor (C1), having a first terminal coupled to the first positive terminal; a tenth capacitor (C2), having a first terminal coupled to a second terminal of the ninth capacitor, and a second terminal coupled to the first negative terminal; an eleventh capacitor (Cfly), having a first terminal coupled to the second terminal of the first capacitor, and a second terminal coupled to the second terminal of the third capacitor; a first diode (Df1), having an anode coupled to the second terminal of the ninth capacitor, and a cathode coupled to the first terminal of the eleventh capacitor; and a second diode (Df2), having an anode coupled to the second terminal of the eleventh capacitor, and a cathode coupled to the second terminal of the ninth capacitor.
Mazumder discloses that the left side of a DC-AC-DC converter includes a connecting circuit with three capacitors and two diodes that matches what the applicants shown in figure 22.  When combined with Somani and Asplund, the Mazumder diodes and eleventh capacitor would connect to the first, second and third capacitors in the manner claimed.
Somani discloses that both sides of the AC leg are symmetric.  Thus, the skilled artisan would have been motivated to apply the teachings of Mazumder to the Somani second connecting circuit.  The duplicated Mazumder components, that are applied to 
The combination and Mazumder are analogous because they are from the same field of endeavor, namely inverters (or DC-AC-DC converters).  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include the connecting circuits, as taught by Mazumder.  
The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).   The skilled artisan would have been aware of Mazumder’s connecting circuits and the benefits/drawbacks of using it and would have considered such a modification for the combination. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADI AMRANY/Primary Examiner, Art Unit 2836